—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 22, 2000 (People v Brewer, 269 AD2d 538), affirming a judgment of the Supreme Court, Kings County, rendered April 25, 1996.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the . effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). S. Miller, J. P., Friedmann, Schmidt and Smith, JJ., concur.